DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05-19-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(There is no copy on file of the “Extended European Search Report” listed on the IDS)

Specification
The abstract of the disclosure is objected to because of the following informality, and should read: 
“The method further includes analyzing properties of at least one of the liquid and the analyte of interest.”  (in the final sentence)
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 11, 13, 23, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (U.S. Patent 6,543,274).


receiving at least one of a liquid (col. 3, line 52) into a covered fluidic channel 1 (col. 3, lines 51-55; see Fig. 1) with a predetermined orientation (as shown in Fig. 1);
confining at least one of the liquid within the covered fluidic channel (col. 3, lines 51-55; see Fig. 1); and
analyzing properties of at least one of the liquid (i.e. density/viscosity: col. 3, lines 51-55; see Fig. 1).
Regarding claim 11, Herrmann further discloses a plurality of covered fluidic channels 17/22 (col. 5, lines 7-8) comprising a predetermined width and height (col. 5, lines 1-3, 15-18, and 52-61) with an orientation (as shown in Figs. 1 and 7); and an adhesion mechanism to a sensor platform (i.e. adhesive layer 21: col. 4, lines 62-63; claim 23: attaching the device via the adhesion mechanism/layer: Fig. 7).
Regarding claim 4, Herrmann discloses (Figs. 1-8) at least one of the liquid comprises at least one of a liquid mixture or blood (col. 1, lines 30-37).

Regarding claim 5, Herrmann discloses (Figs. 1-8) the predetermined orientation is based on a surface motion of the sensor platform (i.e. the surface acoustic waves: col. 4, lines 3-9; Fig. 1).



Regarding claim 9, Herrmann discloses (Figs. 1-8) analyzing properties comprises at least one of analyzing a product of a fluid viscosity and density (col. 3, lines 52-55) via a parallel orientation of the covered fluidic channel (i.e. either the parallel grooves 17/22: see Figs. 1 and 7, or the parallel orientation of the transducers 6: see Fig. 1).

Regarding claims 13 and 30, Herrmann discloses (Figs. 1-8) the orientation comprises at least one of a parallel orientation (i.e. the parallel grooves 17/22: see Figs. 1 and 7) to sense a product of a fluid viscosity and density (col. 3, lines 52-55).

Claims 1, 10-11, 14, 23, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babcock et al. (U.S. Pub. 2014/0051107).
Regarding claims 1, 11, and 23, Babcock discloses (Fig. 1) a method (characterization device, claim 11: see Fig. 1 and Abstract; method of fabricating: see at least pars. [0025] and [0028]) comprising:
receiving at least one of a liquid [0029] and an analyte of interest [0029] into a covered fluidic channel (as shown in Fig. 1) with a predetermined orientation (as shown in Fig. 1);

analyzing properties of at least one of the analyte interest (mass: [0030]).
Regarding claim 11, Babcock further discloses a plurality of covered fluidic channels (i.e. one that takes the particle out toward the apex, and one that the particle travels along to return: see Fig. 11; or an array of sensors: [0053]) comprising a predetermined width and height (see pars. [0025], [0040], [0063]) with an orientation (as shown in Figs. 1 and 11; [0025]); and an adhesion mechanism to a sensor platform (implicit: the attachment of the cantilever to the substrate: see Figs. 1 and 11 and par. [0025]; claim 23: attaching the device via the adhesion mechanism/layer, implicit: see Figs. 1 and 11 and par. [0025]).

Regarding claims 10, 14, and 31, Babcock discloses (Fig. 1) analyzing properties further comprises at least one of a mass property of an analyte [0030] via a perpendicular orientation of the covered fluidic channel (i.e. the cantilever oscillations, which are perpendicular to the direction of flow in the channels: see Figs. 1 and 11) / the orientation further comprises at least one of a perpendicular orientation (of the cantilever: see Figs. 1 and 11) to sense a mass property of an analyte [0030].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 15, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (U.S. Patent 6,543,274) in view of Karp et al. (U.S. Pub. 2004/00238052).

Regarding claims 7, 15, and 32, Herrmann is applied as above, but does not disclose the combination of the parallel orientation and the perpendicular orientation can be further arranged in at least one of a serial configuration and a parallel configuration on the sensor platform.
Karp discloses (Figs. 6, 7, 11, and 17) the combination of the parallel orientation and the perpendicular orientation (as shown in Figs. 6, 7, 11, and 17; [0178]) can be further arranged in at least one of a serial configuration and a parallel configuration on the sensor platform (as shown in Figs. 6, 7, 11, and 17; [0137] & [0178]).
.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (U.S. Patent 6,543,274) in view of Branch et al. (U.S. Patent 7,942,568).

Regarding claims 17 and 19, Hermann is applied as above, but does not disclose the predetermined height is based on a measure of an acoustic wavelength inside channel walls at an operating frequency range and setting the height to be lower than the measured acoustic wavelength; and the predetermined width is based on the predetermined height and an operating frequency of the device.
Branch discloses the predetermined height is based on a measure of an acoustic wavelength inside channel walls at an operating frequency range (col. 8, lines 38-41) and setting the height to be lower than the measured acoustic wavelength (col. 8, lines 41-43); and the predetermined width is based on the predetermined height (col. 8, lines 35-41) and an operating frequency of the device (col. 8, lines 35-38).

Such a modification would improve efficiency and reliability (Branch: col. 3, lines 40-46).

Regarding claim 18, Herrmann discloses (Figs. 1-8) the operating frequency range comprises at least one of a surface acoustic wave actuation frequency (col. 4,lines 3-9).

Claims 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (U.S. Patent 6,543,274) in view of Chen et a. (U.S. Pub. 2016/0116402).

Regarding claims 20 and 33, Hermann is applied as above, but does not disclose the adhesion mechanism comprises at least one of a gold layer between the covered fluidic channels and the sensor platform, a silicon layer between the covered fluidic channels and the sensor platform, and a silicon dioxide layer between the covered fluidic channels and the sensor platform.
Chen discloses (Fig. 6) the adhesion mechanism comprises a silicon dioxide layer 12 (e medium protection layer: [0077]) between the covered fluidic channels 4 and the sensor platform 5 (as shown in Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hermann’s method/device so that the adhesion mechanism comprises a silicon dioxide layer between the covered fluidic channels and the sensor platform, as taught by Chen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852